DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending, with claims 17-21 withdrawn from consideration as being directed to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
On page 9, lines 18-27 and on page 19, lines 7-17, the specification recites that the lithium-conducting additive includes bis-trifluoromethyl sulfonylimide lithium, lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide.
However, all these three compounds are represented by the formula LiN(CF3SO2)2.
Therefore, the same compound is recited three times as lithium-conducting additive.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: the claim recites that the lithium-conducting additive includes bis-trifluoromethyl sulfonylimide lithium, lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide.
However, all these three compounds are represented by the formula LiN(CF3SO2)2.
Therefore, the same compound is recited three times as lithium-conducting additive.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Taguchi et al. (US 2016/0351949).
With regard to claim 1, Pan teach an anode active material layer for a lithium battery, the comprising multiple anode active material particles, and a conductive additive such as graphene sheets bonded together by a resin binder comprising a high-elasticity polymer (par.0017).
Pan et al. do not specifically teach the layer in claim 1 of the instant application.
However, Pan et al. shows a mixture comprising 85% anode active material, 8% conductive additive, and 7% binder (see the last 2 examples in Table 3, par.0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an anode active material layer comprising 85wt% anode active material, 8wt% graphene sheets as conductive additive, and 7wt% of a binder.
The anode active materials is preferably in the form of nanoparticles with a thickness or diameter of less than 100 nm (par.0025), and they meet the limitation of claim 1 for “multiple primary particles of an anode active material”. The thickness or diameter or the nanoparticles of Pan et al. overlaps the range for the thickness or diameter of the primary particles of anode active material in claim 1.
The amount of anode active material is within the range in claim 1.
Graphene sheets used as conductive additive in an amount of 8% meet the limitations of claim 1 for “multiple graphene sheets”. The amount of graphene sheets is within the range in claim 1.
Pan et al. further teach that the high-elasticity polymer may be blended with an electron-conducting polymer and the electron-conducting polymer may be added in an amount of 1-15% of the high-elasticity polymer (par.0033, par.0040, and Example S1b in Table 2, par.0117). 
When the binder represents 8% of the anode active material layer, and the electron-conducting polymer may represent 1-15% of the binder, the electron-conducting polymer represents 0.08-1.2% of the anode active material layer. This range overlaps the claimed range for the conductive polymer network.
	Pan et al. teach that the electron-conducting polymer may be polyaniline, polypyrrole, polythiophene (par.0033), but fail to teach the conducting polymer in claim 1.
	However, Taguchi et al. teach that polyaniline, polypyrrole, and polythiophene are functionally equivalent to polyacetylenes as conductive polymer used as binder in a negative electrode active material layer (par.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyacetylenes as conducting polymer in the anode active material layer of Pan et al.
With regard to claim 6, Pan et al. shows a mixture comprising 85% anode active material, 8% conductive additive, and 7wt% binder (see the last 2 examples in Table 3, par.0118), and the conductive additive may be graphene sheets (par.0017). 
The specification of the instant application teach that the graphene sheets are in an amount sufficient to exceed percolation threshold that form a 3D network of electron-conducting pathways (page 7, lines 11-12). The graphene sheets represent 0.01-25% by weight of the layer (page 15, lines 6-7).
Graphene sheets in an amount of 8% of the layer would be expected to exceed percolation threshold that form a 3D network of electron-conducting pathways.
With regard to claim 7, Pan et al. teach that the anode active material particles may be coated with a conductive protective coating, such as a carbon material, graphene, conductive metal oxide (par.0028).
With regard to claim 8, Pan et al. teach that the anode active material may be prelithiated Si, prelithiated Ge, prelithiated Sn, prelithiated SnOx, prelithiated SiOx, prelithiated iron oxide (par.0023).
With regard to claim 9, Pan et al. teach that the anode active material may be lithium aluminate (par.0022), which is a porous material, as evidenced in the abstract of Uchida et al. (US Patent 8,691,443). It is the examiner’s position that a porous material has both surface and internal pores.
With regard to claim 11, Pan et al. teach that the anode active material may be in the form of nanoparticles, nanofiber, nano ribbon, nano disc with a thickness or diameter of less than 100 nm (par.0025).
With regard to claim 12, Pan et al. teach that the conductive additive may include expanded graphite flakes, carbon nanotubes and carbon nanofibers (par.0017).
Pan et al. and Taguchi et al. do not teach a mixture of graphene sheets and at least one selected from graphite flakes, carbon nanotubes and carbon nanofibers as conductive additive.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of graphene sheets and at least one selected from graphite flakes, carbon nanotubes and carbon nanofibers as conductive additive in the anode active material layer of Pan modified by Taguchi, because the components are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06. I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
With regard to claim 13, Pan et al. teach that the high-elasticity polymer may be blended with a lithium ion-conducting polymer, such as polyethylene oxide (PEO), poplypropylene oxide, poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF) (par.0034).
With regard to claim 14, Pan et al. teach that the resin binder may comprise a lithium ion-conducting material in addition to the high-elasticity polymer and the electronically conductive polymer (par.0040). The lithium ion-conducting material may be Li2CO3, Li2O, Li2C2O4, LiOH, LiX wherein X=F, Cl, I, or Br, HCOLi, ROCO2Li, ROLi, (ROCO2Li)2, wherein R is a hydrocarbon group (par.0041).
With regard to claim 16, Pan et al. teach an anode comprising the anode active material layer supported on an anode current collector (par.0045), wherein the anode current collector may be a Cu foil (par.0057).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Taguchi et al. (US 2016/0351949) as applied to claim 1 above, and further in view of Drzal et al. (US Patent 8,834,959).
With regard to claim 4, Pan modified by Taguchi teach the layer of claim 1 (see paragraph 6 above). 
Pan et al. teach that graphene sheets are used as conductive additive (par.0017). However, Pan et al. and Taniguchi et al. fail to specifically teach if the graphene sheets are single or few layer graphene sheets.
	Drzal et al. teach single graphene sheets doped with metal (column 3, lines 58-63 and column 4, lines 40-44, 48, and 52-54). The single graphene sheets doped with metal are electrically conductive and are used in a lithium ion battery (claims 1 and 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the single graphene sheets doped with metal of Drzal et al. as conductive additive in the anode active material layer for a lithium battery of Pan modified by Taguchi.
The single graphene sheets doped with metal meet the limitation of claim 4 for single graphene sheets, which are a non-pristine graphene material comprising metals (non-carbon elements).
Drzal et al. further teach that the performance of the graphene sheets doped with metal is altered by controlling the loading level of the metal or metal oxide nanoparticles (column 3, lines 58-62).
With regard to claim 5, the single graphene sheets doped with metal meet the limitation for doped graphene.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Taguchi et al. (US 2016/0351949) as applied to claim 1 above, and further in view of Hirose et al. (US 2008/0305395).
With regard to claim 10, Pan modified by Taguchi teach the layer of claim 1 (see paragraph 6 above), but fail to teach that the anode active material layer has pores dispersed therein.
Hirose et al. teach that an anode active material layer includes an anode active material and pores (abstract, par.0013), wherein the pores control the surface area of the anode active material layer (par.0044-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include pores in the anode active material layer of Pan modified by Taguchi in order to control the surface area of the layer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Taguchi et al. (US 2016/0351949) as applied to claim 1 above, and further in view of Shin et al. (US 2019/0157722).
With regard to claim 15, Pan modified by Taguchi teach the layer of claim 1 (see paragraph 6 above), but fail to teach the claimed form of the layer.
However, it is well-known in the art that an electrode active layer comprising a binder may be made as self-supporting film, as evidenced in par.0023 of Shin et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the anode active material layer of Pan modified by Taguchi as self-supporting film.
A self supporting film is equivalent to a layer cut from a roll of film. The method of making the film does not add patentable weight to a claim directed to the film.

Allowable Subject Matter
Claim 3 is allowed.
The prior art does not teach the layer in claim 3 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note the following:
-the objection to the abstract is withdrawn following the amendment to the abstract;
-the objections to claims 1-13, 15, and 16 are withdrawn following the applicant’s amendments to claims 1 and 13;
-the rejection of claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 1, 2, 6-9, 11-13, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Drzal et al. (US Patent 8,834,959) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Hirose et al. (US 2008/0305395) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0248173) in view of Shin et al. (US 2019/0157722) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for claims 1 and 4-16 are shown in paragraphs 6-9 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722